Citation Nr: 0707329	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  93-15 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for neurodermatitis disseminata for the period prior 
to August 30, 2002.

2.  Entitlement to a disability rating in excess of 60 
percent for neurodermatitis disseminata subsequent to August 
30, 2002.

3.  Entitlement to an initial disability rating in excess of 
10 percent for a fascial defect and anterior medial scar of 
the right lower extremity with degenerative joint disease.

4.  Entitlement to an initial disability rating in excess of 
10 percent for primary open-angle glaucoma.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1958 to 
January 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

These issues were previously decided by the Board in a 
February 2005 decision.  The veteran appealed that decision 
to the Court of Appeals for Veterans Claims.  Pursuant to a 
Joint Motion for Remand, the Court vacated the Board's 
February 2005 decision as to the above four issues and 
remanded them to the Board.

The first, second and third issues as listed above are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The medical evidence shows the veteran's service-connected 
glaucoma is not productive of impairment of corrected visual 
acuity of at least 20/50 (6/15) in one eye and 20/70 (6/21) 
in the other eye, visual field concentric contraction to 60 
degrees but not to 45 degrees bilaterally, visual field loss 
of nasal half bilaterally, visual field loss of temporal half 
bilaterally, or homonymous hemianopsia.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for bilateral glaucoma are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 and 4.84a, Diagnostic 
Code 6013 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, the veteran's claim was initially for 
service connection for vision disorders as secondary to 
service-connected neurodermatitis.  Service connection was 
granted for glaucoma in a December 2003 rating decision, and 
was rated as 10 percent disabling effective in October 1989.  
The veteran disagreed with the 10 percent evaluation of this 
now service-connected disability in January 2004.  Thus the 
RO provided notice to the veteran in January 2004 of the 
Pelegrini II elements of how to establish an increased 
rating.  However, since the veteran's claim was initially one 
for service connection, which has been granted, the Board 
finds that VA's obligation to notify the veteran was met as 
the claim for service connection was obviously substantiated.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, any deficiency in the January 2004 notice relating 
to the veteran's appeal for an increased rating is not 
prejudicial to the veteran.

Furthermore, the January 2004 notice advised the veteran it 
was his responsibility to support the claim with appropriate 
evidence, and he was provided with the text of the relevant 
regulations relating to VA's duty to notice and assist.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices; and he has done so throughout the claim 
process.  Thus, the Board considers the notice requirements 
met, and the actions taken by VA to have cured the error in 
the timing of the notice.  Further, the Board finds that the 
purpose behind the notice requirements has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to the merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records are in the record for June 1973 through 
December 2003.  The veteran submitted releases for private 
treatment records related to his service-connected glaucoma, 
and VA obtained those records.  The veteran was notified in 
the rating decision and the Statement of the Case of what 
evidence the RO had obtained and considered in rendering its 
decisions.  He has not identified any additional evidence.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in March 
1993, August 1996, October 2002 and February 2003.  There is 
no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected glaucoma since he was last examined.  The veteran 
has not reported receiving any recent treatment, and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
The Board concludes there is sufficient evidence to rate the 
service-connected condition fairly.   

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.  

II.  Analysis

A review of the record reflects the Board previously denied 
this claim in a February 2005 decision.  The veteran appealed 
that denial to the Court of Appeals for Veterans Claims 
(Court).  By Joint Motion for Remand, the Board's denial was 
vacated and remanded because of the manner in which the Board 
discounted a medical finding in an "April 2004" eye 
examination report.  In its decision, the Board had found 
that the measurement of corrected visual acuity in an April 
2004 eye examination report of 20/50 in the right eye and 
20/80 in the left eye, which on its own would have been 
sufficient to warrant a 20 percent disability rating, was 
"aberrational" when compared with over 10 years of other 
eye examination results.  The Joint Motion for Remand 
indicates that the Board erred in making this finding without 
reliance on independent medical evidence to support it.  The 
veteran's representative argued in a brief submitted to the 
Board in January 2007 that, based upon the "most recent 
examination conducted by VA" showing that the veteran's 
visual acuity is 20/50 in the right eye and 20/80 in the left 
eye, the veteran is entitled to a 20 percent rating.

The Board has reviewed the claims folder very thoroughly and 
cannot find any record of an April 2004 eye examination.  The 
Certification of Record to the Court does not list any 
medical evidence from April 2004 as having been considered in 
the rendering of the prior Board decision.  The last VA 
vision examination conducted was in February 2003 with an 
amendment for a nexus opinion provided in April 2003.  The 
measurement of corrected visual acuity at that examination 
was 20/20 in both eyes.  Thus the last VA examination report 
did not show that the veteran had impairment of corrected 
visual acuity to 20/50 in the right eye and 20/80 in the 
left.

The Board did find, however, that there is an April 1994 
private eye examination report that reveals the exact same 
measurements of corrected visual acuity as referenced in the 
prior Board decision.  In fact, the prior Board's decision 
references an April 1994 eye examination but not an April 
2004 eye examination in setting forth the factual background 
of the veteran's treatment.  Thus the Board can only conclude 
that the reference to an April 2004 examination was in error, 
and the actual examination results that were determined to be 
"aberrational" were from the April 1994 examination.  Since 
there have been almost 10 years of subsequent treatment 
records, the Board finds that the evidence is sufficient to 
fairly rate the veteran's service-connected glaucoma as 
further discussed below.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2006).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2006), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2006).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

The veteran's glaucoma is currently evaluated under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6013, which evaluates simple, 
primary, noncongestive glaucoma.  This Code provides that the 
rating will be based on impairment of visual acuity or field 
loss, with a minimum 10 percent rating, which the veteran has 
been assigned.  In general, for the purposes of vision 
disability evaluation, corrected distance vision measurements 
are applied in evaluating the disability on the basis of 
impairment of visual acuity.  See 38 C.F.R. § 4.75 (2006)

As the appropriate information for rating purposes regarding 
visual field loss is not clearly documented in the various 
examination reports, the Board will rate the veteran's 
glaucoma on the basis of impairment of visual acuity, which 
is consistent with Diagnostic Code 6013.  

The record contains numerous eye examination results since 
October 1989, mostly in the course of routine outpatient 
visits to a VA medical facility.  The veteran has also been 
provided four VA examinations since filing his claim in 
December 1992.  Private treatment records are also in the 
claims folder relating to treatment of the veteran's multiple 
eye problems.

The VA treatment records show the veteran has been diagnosed 
to have glaucoma suspect in both eyes since October 1989.  At 
the most recent VA eye examination in February 2003, a 
definitive diagnosis of glaucoma was given.  The medical 
evidence indicates that the veteran's corrected visual acuity 
since October 1989 has been at best 20/20 in both eyes to at 
worst 20/100 in the right eye and 20/40 in the left eye.  
Although some of the measurements may seem to warrant a 
higher disability rating than 10 percent, the Board finds 
that the preponderance of the evidence is against finding a 
higher rating is warranted.  

The medical evidence shows that there are two time periods 
when the veteran's corrected visual acuity significantly 
worsened.  The first period of time was in April 1994.  The 
medical evidence shows that the veteran was hospitalized with 
a diagnosis of uncontrolled type II diabetes mellitus.  While 
in the hospital, the veteran complained of blurred vision so 
he was referred for an ophthalmology consultation.  On 
examination, the visual acuity with present correction was 
20/50 in the right eye and 20/80 in the left eye.  The 
external examination was essentially normal.  The slit lamp 
examination revealed corneas with deep quiet anterior 
chambers.  There was no evidence of iris rubeosis.  There was 
early cortical length opacities present in the lens of each 
eye.  The intraocular pressures were normal at 22 mm of 
mercury.  The dilated retinal examination revealed clear 
vitreous, normal retinal vasculature, and no signs of 
exudates or hemorrhages.  The macula areas were normal.  The 
impression was diabetes mellitus.  The examiner stated that 
the veteran's fluctuation in vision is due to his episode of 
hyperglycemia and refractive changes related to sudden swings 
in his blood sugar.  No specific treatment was recommended at 
that point in time although outpatient follow up was 
recommended once his blood sugar was successfully controlled 
for a new prescription for glasses that, according to the 
examiner, should correct the veteran's remaining visual 
difficulties.

It is clear from this treatment record that the veteran's 
visual acuity was impaired not by glaucoma but by the sudden 
swings in his blood sugar from his uncontrolled diabetes 
mellitus, and that the examiner believed that once his blood 
sugar was successfully controlled a new prescription would 
correct whatever refraction problems remained.  Furthermore, 
at the eye exam just prior to this episode of blurry vision 
conducted in January 1994, the veteran's corrected visual 
acuity was measured to be 20/25 in both eyes.  At the first 
eye examination after this episode of blurry vision conducted 
in May 1994, the measurements of the veteran's visual acuity 
were 20/30 in the right eye and 20/25 in the left eye.  And 
at the next eye examination in May 1995, the veteran's 
corrected visual acuity was measured to be 20/20 in both 
eyes.  Thus the medical evidence clearly shows that the 
increased impairment in visual acuity that occurred in April 
1994 was an acute and transitory decrease in visual acuity, 
and is not a sound basis for a grant of a higher disability 
rating.

The second period of time when the veteran's visual acuity 
decreased is shown in private treatment records from July 
1999 through March 2000.  These treatment records indicate 
that the veteran's visual acuity, especially in the right 
eye, decreased due to a branch vein occlusion with macular 
edema in the right eye.  Measurements of visual acuity in the 
right eye were 20/70 in July 1999, 20/60 in October 1999, 
20/100 in November 1999, 20/70 in December 1999 and 20/60 in 
March 2000.  A VA outpatient eye examination conducted in 
February 2000 also shows visual acuity in the right eye 
measured at 20/40.  The private treatment record from March 
2000 showed that the branch vein occlusion in the right eye 
was improving.  The next eye examination shown in the medical 
records was in May 2001 which reveals that the veteran's 
corrected visual acuity was measured at 20/30 in the right 
eye and 20/25 in the left eye.  VA examinations in October 
2002 and February 2003 revealed corrected visual acuity of 
20/20 in both eyes.  Thus the Board finds that the medical 
evidence shows that the branch vein occlusion in the right 
eye caused an acute and temporary decrease in visual acuity 
that has since corrected itself to the point where the 
veteran had corrected 20/20 vision at the last two VA 
examinations.  Again as the decrease in visual acuity was 
acute and temporary, these measurements are not reliable for 
rating purposes.  

Without consideration of the April 1994 and July 1999 through 
March 2000 treatment records, the remaining medical evidence 
reveals that the veteran's corrected visual acuity has 
measured no worse than 20/40 in either eye.  In order to be 
entitled to the next higher rating of 20 percent, the medical 
evidence must show that the veteran's glaucoma produced 
impairment of corrected visual acuity consistent with any of 
the following measurement combinations: (a) 20/70 and 20/50; 
(b) 20/100 and 20/50; (c)  20/200 and 20/40; or (d) 15/200 
and 20/40.  38 C.F.R. § 4.84a (2006).  As the medical 
evidence clearly shows that the veteran's corrected visual 
acuity was no worse than 20/40 in both eyes, an increase in 
his disability rating to 20 percent for glaucoma is not 
warranted.

The preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not for 
application, and the veteran's appeal must be denied.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for primary open-angle glaucoma is denied.


REMAND

Neurodermatitis Disseminata

The veteran filed a claim for an increase of his service-
connected neurodermatitis disseminata in December 1992.  This 
disability was rated as 50 percent disabling under Diagnostic 
Code 7806, which was the maximum rating permitted under that 
diagnostic code at that time.  The veteran was denied an 
increased disability rating in an April 1993 rating decision, 
which he appealed.  After remanding the veteran's appeal once 
in June 1995, the Board denied the veteran's claim in a 
January 1999 decision.  

The veteran appealed that denial to the Court of Appeals for 
Veterans Claims (then the Court of Veterans Appeals).  In a 
May 2000 decision, the Court vacated and remanded the 
veteran's claim to the Board.  The Court found that the Board 
had failed to set forth adequate reasons or bases because it 
failed to address why a higher rating was not warranted based 
upon the Note to 38 C.F.R. § 4.118.  In addition, the Board 
made a cursory and conclusory statement of reasons or bases 
in discussing why a higher rating of 80 percent was not 
warranted under the Note to Diagnostic Code 7800.  

The Board remanded the veteran's claim back to the RO in 
November 2000 for additional development, including a new VA 
examination.  Effective August 30, 2002, the rating criteria 
for skin disorders was amended, including Diagnostic Code 
7806.  The amendments included an increase in the maximum 
rating allowed under Diagnostic Code 7806 to 60 percent and 
deletion of the note to 38 C.F.R. § 4.118.  Diagnostic Code 
7800 was also revised eliminating the previous language 
permitting an increase to 80 percent for cases where there is 
tissue loss, cicatrization and marked discoloration, color 
contrast or the like.  In a December 2003 rating decision, 
the RO granted the veteran an increase in his disability 
rating to 60 percent under the rating criteria under 
Diagnostic Code 7806 effective August 30, 2002.  

When the veteran's claim was returned to the Board, it issued 
a decision in February 2005 continuing the denial of an 
increased rating for the veteran's neurodermatitis.  The 
veteran again appealed that denial to the Court.  By Joint 
Motion for Remand, the Court vacated and remanded the 
veteran's claim back to the Board in July 2006.  The grounds 
for the remand was that the Board failed in its February 2005 
decision to address the deficiencies as previously directed 
by the Court in violation of Stegall v. West, 11 Vet. App. 
268, 271 (1998).  In addition, the Joint Motion for Remand 
indicates that the Board failed to address hearing testimony 
from the veteran regarding interference with his employment 
in considering whether the veteran's case should be referred 
for an extra-schedular rating under 38 C.F.R. § 3.321.  Thus 
the Board's reasons or bases for its denial of an increased 
disability rating were inadequate.

Prior to the August 30, 2002 amendments to 38 C.F.R. § 4.118, 
the Note contained two sentences that the veteran claims 
should provide him with a disability rating higher than 50 
percent.  

The first sentence of the Note states that the most repugnant 
conditions may be submitted for central office rating with 
several unretouched photographs.  Apparently, this is a 
reference to extra-schedular consideration under 38 C.F.R. 
§ 3.321.  Subsection (b) of this section states that ratings 
shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  It 
further adds that, to afford justice to the exceptional case 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).

The veteran not only testified at his hearing that his 
neurodermatitis affected his ability to work and to maintain 
employment, but he consistently reported this to the VA 
examiners who examined him throughout the processing of his 
claim.  In addition, one VA examiner stated that the veteran 
is limited to working in a relatively reduced or chemical-
free environment and itching and open lesions detract from 
him being able to perform work requiring persistent high 
levels of concentration.  (See December 2002 VA skin 
examination report.)  The veteran's resume shows that he has 
worked primarily in electrical/engineering maintenance, which 
it would seem from his work duties listed that it would be 
somewhat difficult to remain free from contact with 
chemicals.  His educational history consists of a high school 
diploma, military training, some vocational training in 
business and computers, and a few college courses in 
electrical engineering.  Given this evidence, the Board finds 
that there is sufficient evidence to refer the veteran's 
claim to the Director, Compensation and Pension Service, for 
extra-schedular consideration.  

Prior to doing so, however, the veteran must be given notice 
of what information and evidence is needed to support a claim 
for extra-schedular consideration under 38 C.F.R. § 3.321(b), 
and given an opportunity to submit any additional evidence in 
support of his claim.

Fascial Defect and Anterior Medial Scar of the Right Lower 
Extremity

Pursuant to the Joint Motion for Remand, the Board remands 
this issue for a new VA examination of the veteran's "right 
ankle disability."  The Board notes that in addition to 
being service-connected for a fascial defect and anterior 
medial scar of the right lower extremity, the veteran is also 
service-connected for lymphedema associated with post 
operative fasciotomy residuals of the right lower extremity 
(near the ankle), which is currently evaluated as 30 percent 
disabling. 

The examiner is required to consider the requirements of 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Specifically, the examiner must furnish a full 
description of the effects of this disability upon the 
veteran's ordinary activity.  The examiner must also express 
an opinion on whether pain could significantly limit 
functional ability during flare-ups or on repeated use over a 
period of time.  Finally the examiner must determine whether 
there is weakened movement, excess fatigability or 
incoordination caused by the disability.

In addition, it was noted in the Joint Motion for Remand that 
the right ankle disability consists of scars, bone and muscle 
components, each of which are separately accounted for in 
VA's Rating Schedule.  Thus the examiner should set forth a 
diagnosis for each separate and distinct disability related 
to the veteran's service-connected right ankle disability and 
should indicate what symptomatology is related to what 
disability so that each disability can be rated under the 
appropriate rating criteria.    

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice that is 
compliant with the current requirements as to 
what information and evidence is needed to 
support extra-schedular consideration for an 
increased disability rating for the veteran's 
service-connected neurodermatitis disseminata 
under 38 C.F.R. § 3.321(b).

2.  After providing the veteran with 
sufficient time to submit any additional 
evidence in support of his claim and ensuring 
that all assistance in developing his claim 
has been rendered, refer the veteran's claim 
for an increased disability rating for his 
service-connected neurodermatitis disseminata 
to the Director, Compensation and Pension 
Service, for consideration of an extra-
schedular rating.

3.  The veteran should be scheduled for a VA 
orthopedic examination for his service-
connected right ankle disability.  The 
claims file should be provided to the 
examiner for review in conjunction with the 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed, and provide a complete rationale 
for all conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the severity 
of the veteran's service-connected right 
ankle disability.  The examiner should set 
forth a diagnosis for each separate and 
distinct disability related to the veteran's 
service-connected right ankle disability and 
should indicate what symptomatology is 
related to what disability.

For each musculoskeletal disability 
diagnosed, the examiner should determine the 
limitation of motion of the affected joint, 
if any, and discuss whether there is pain on 
movement, swelling, tenderness, deformity or 
atrophy of disuse.  The examiner should 
furnish a full description of the effects of 
this disability upon the veteran's ordinary 
activity.  The examiner also should express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or on repeated use over a 
period of time, and an estimate of such 
functional impairment in terms of additional 
range of motion loss is requested.  Finally 
the examiner should determine whether there 
is weakened movement, excess fatigability or 
incoordination caused by the disability.

4.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
VA examination report is complete, the 
veteran's claims should be readjudicated.  
If such action does not resolve the claims, 
a Supplemental Statement of the Case should 
be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handle d in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


